Title: To John Adams from François Adriaan Van der Kemp, 8 April 1814
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Olden barneveld 8 apr. 1814.


Now I hope, you have already perused my Oration—although I have not Seen it yet in print—I doubt not, or friendship Shall influence your judgment. You desired, to know my opinion about mr. English book. I received it lately—and, as your requests, when it is in my power to grant them, are always considered—equal to commands—I taught it the best way—to do it in this manner. We cannot much disagree—about the value of the book. I Send one copÿ of the Letter to Mr  Braÿ—for him, and the Eliot family. If it is deemed by better judges, that the Publication might do good by unwarÿ youth, they are welcome to it—provided—the idiem is corrected—and my name Secreted—as I can not wish to be compromitted with a man of Such a character—I doubt not—or I Shall be favourd with your opinion and that of mrs. Adams. Now I am longing for European tidings—what Shall be the fate of the Emperor? was it a Prophecÿ of Jean Jacques when he Says
Malheur a l’ame ambitieuse!
de qui l’insolence odieuse
veut asservir tous les humains!
qu’a ses rivaux toujours en bute
L’abÿme apprêté pour sa chute
Soit creusé de ses propres mains!
but treves with Politics and divinity now—I have only a Short time to Spare, then I must again work hard for Six months—for my family, pourvu que je vive—and this I Shall emploÿ in conversation with the two Small  treatises (Philosophical) of Young hem Herhuys—Aristee and Sophÿle—I have not Seen them in 30 years—you must have know them—but—with regard to the hard work—not in a prison—but in my gardens—to which I am doomed—I can not find that Horace or Chaulieu—when theÿ Sing of their contentment—”modo Sit mihi mensa tripes”—and "Fontenaÿ lieux delicieux!" when they possessed all—which they wished for, ever mentioned—the imperious necessity—to work everÿ fair weatherd daÿ from the morning, till evening—If you know Such a passage, mention it—as a Solamen &c.
I had this week a violent attack from head-ache, which drove me alas! twice Supperless to bed. I believe reallÿ—had I been planted in N. England—I might have been better in other respects—but I have no Such deep faith in your atmosphere, that this unwelcome guest would not have found me out there.
Recommend me in the good graces of Mrs Adams—present me copie to your Son—the Judge—and convey—if—you think that it Shall be acceptable, the others to J. Q. A. from / Your affectionate and obliged frend


Fr. Adr. vanderkemp




